This conviction must be affirmed. The dedication of Beach street to the use of the public for its full width of sixty-six feet was proved by the map of the original owner and is not disputed. The debate has been over the acceptance by the public and the character of the proof necessary to establish that fact. The rule appears to be established that the acceptance may be proved by long public use or by the acts and conduct of the public authorities recognizing and adopting *Page 4 
the highway. (Cook v. Harris, 61 N.Y. 448; Holdane v.Trustees of Cold Spring, 21 id. 474; McMannis v. Butler, 51 Barb. 436.) Such use and such acts were proved in this case. The common council directed a survey of Beach street as the land-owner had mapped and dedicated it and the establishment of its lines; which was done, and its boundaries distinctly marked, and obstructions upon its limits ordered to be removed. The authorities built a sewer through it and assessed the cost upon adjoining property and put down water pipes; and the public used and traveled it to its full width except where prevented by obstructions. Upon facts like these, the question of acceptance was submitted to the jury who found the street to be a public highway. No formal laying out was necessary in such a case. The dedication dispensed with the need of that, and all that remained was for the public to say whether they would accept it as laid out and dedicated by the land-owner. That often becomes a question of fact, and was treated as such in this case. The argument that there must be a regular record of the road, or a judgment establishing it, before an obstruction can be prevented or punished, assumes that an acceptance cannot be otherwise proved, and is further answered by the cases which hold that the acceptance by the public which establishes the highway, and the obstruction to it may be found by one and the same jury. (Cook
v. Harris, supra; People v. Lambier, 5 Denio, 9.)
We find no error in the record, and the judgment should be affirmed.
All concur.
Judgment affirmed.